DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed 16 May 2022.  Claims 1, 2, 4, 6-9, 14, 28, 30, 31, 34, 40, 41, 43, 49, 51, 53, 54, 60, and 118 are currently under consideration.  The Office acknowledges the amendments to claims 1, 4, 7, 8, 14, 31, 34, 40, 49, 51, and 60 as well as the cancellation of claims 17, 19-21, 25, and the addition of new claim 118.

Allowable Subject Matter
Claims 1, 2, 4, 6-9, 14, 28, 30, 31, 34, 40, 41, 43, 49, 51, 53, 54, 60, and 118 are allowed, as the independent claims now include the subject of matter of previous dependent claims 19 and 25 that was indicated as allowable.  Again, none of the prior art of record teaches or reasonably suggest such a grid array plate within the proximal housing section with a plurality of instrument channels with axes so that each channel axis converges to the convergence point, or such a continuously variable cylindrical coordinate instrument angle orienting system comprising a circular plate rotationally disposed within the proximal housing section, which comprises a cutout guide with an indexing carriage slidably disposed therein and an instrument guide that extends from the convergence point to the indexing carriage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791